The indictment charged that the defendant "on the 1st day of October, in the year of our Lord one thousand eight hundred and twenty-three, with force and arms in the county aforesaid, one pair of dies, upon which then and there were made and impressed the likeness, similitude, figure, and resemblance of the sides of a lawful Spanish milled dollar, without any lawful authority, then and there feloniously had in possession," etc., "for the purpose of then and there making and counterfeiting money in the likeness and similitude of Spanish milled silver dollars, contrary to the statute in that case made and provided, and against the peace and dignity of the State."
The defendant was found guilty before Nash, J., and moved in arrest that the words of the act of Assembly which create the offense are not used in the indictment. Motion in arrest overruled; judgment, and appeal.
It does not admit of any reasonable doubt that a pair of dies is an instrument or instruments within section 4 of the act of 1811, chapter 814, upon which the first count is framed, and being more generally used in coinage than any other instrument, is one (192) upon which the act would be most likely to operate frequently. It may be said that as the dies are described as having impressed upon them only the likeness, similitude, figure, and resemblance of the sides of a Spanish milled dollar, and not the edges, that they cannot answer the purpose described in the act, of making a counterfeit *Page 101 
similitude or likeness of a Spanish milled dollar. But it is for the jury to consider whether the dies be calculated to impress the counterfeit similitude or likeness of a dollar; for these words in the act extend the offense beyond an exact imitation of the figures and marks of the coin; for if the instrument in point of fact will impose on the world in general, it is sufficient, whether the imitation be exact or not. And this is the construction upon those highly penal acts relative to the coin in England. Thus, having knowingly in possession a puncheon for the purpose of coining is within the Statute of 8 and 9 Will. III., though that alone, without the counter puncheon, will not make the figure; and though such puncheon had not the letters, yet it was held sufficiently described in the indictment as a puncheon which would impress the resemblance of a headside of a shilling. 1 East P. C., 171. But if the parts of this indictment which are employed in a description of the dies were altogether omitted, the charge would be within the act, for it would then read that the defendants had in their possession a pair of dies for the purpose of making counterfeit dollars, which is the crime in substance created by the act. As I do not perceive any ground for any other objection arising from the record, the case having been submitted without argument, my opinion is that the reasons in arrest be overruled. And in this opinion the rest of the Court concurred.
PER CURIAM.                                      Affirmed.
(193)